Citation Nr: 9927640	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of fracture of the left (minor) radius and ulna, 
currently evaluated as 30 percent disabling.

2.  Determination of initial evaluation for left (minor) 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran served on active duty from December 1943 to April 
1946.

In addition, in a March 1997 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested an appeal hearing 
before a traveling member of the Board.  However, in a 
December 1997 written statement, the veteran indicated that 
he no longer wished to have such hearing.  No further 
requests for hearings have were made by the veteran or his 
representative.  Therefore, pursuant to 38 C.F.R. § 
20.704(d),(e) (1998), the veteran's March 1997 hearing 
request is considered withdrawn.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  However, as the Board finds that 
further development is necessary prior to final adjudication 
of the claims on appeal, the case is remanded to the RO.

In this case, in an April 1995 rating decision, the veteran 
was awarded a 30 percent disability evaluation for the 
residuals of a fracture of the left (minor) radius and ulna, 
under Diagnostic Codes 5212 and 5213 effective September 
1994.  Subsequently, he was awarded a temporary total 
disability evaluation for this disability under 38 C.F.R. 
§ 4.30 for various periods of convalescence including from 
October 6, 1995 to November 30, 1995; and February 14, 1997 
to March 31, 1997.  In addition, in a June 1997 supplemental 
statement of the case (SSOC), the veteran was awarded service 
connection for left carpal tunnel syndrome and a 20 percent 
initial rating under Diagnostic Code 8515, effective July 
1993.  At present, the veteran is seeking increased 
evaluations for these disabilities.

Generally, disability ratings are determined by applying the 
schedular criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, when a veteran appeals the initial rating 
assigned after a grant of service connection, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
must be considered whether or not they were raised by the 
veteran as required by the holding of the United States Court 
of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.

With respect to the evidence of record, the evidence includes 
a May 1992 VA examination report which notes the veteran's 
left wrist has some volar angulation at the mid shaft of the 
distal radius with tenderness to palpation over the radius, 
and a range of motion limited to 55 degrees of extension, 20 
degrees of palmar flexion, 10 degrees of radial deviation, 
and 40 degrees of ulnar deviation.  In addition, there was 
swelling of the distal radius (shaft) and ulnar styloid, and 
marked diminished range of motion on dorsiflexion and 
supination/pronation.

More importantly, a February 1997 VA examination report 
indicates the veteran suffered from chronic impairment of the 
left upper extremity, wrist, hand and forearm related to the 
wrist and forearm fracture sustained in the military in 1944.  
The examiner further noted that, by history and physical 
examination, the veteran was found to have undergone multiple 
procedures to correct a decreased grip strength which 
temporarily improved with carpal tunnel release, but has 
since then recurred; a tendon transfer procedure to allow for 
improved function which was associated with some pain; an 
ulnar nerve release procedure at the elbow, possibly related 
to a cubital tunnel syndrome; and an osteotomy procedure for 
a painful bony prominence of the ulnar styloid.  The examiner 
specifically noted that all of these impairments have 
resulted in the veteran's inability to continue carrying on 
with his trade in welding and construction operation.  
However, the Board also notes that the examiner failed to 
comment as to whether the veteran's service connected 
disabilities precluded him from engaging in other types of 
gainful employment activities.  As such, the Board finds that 
prior to final adjudication on the merits, further 
clarification is necessary with respect to the severity of 
the veteran's left wrist and forearm symptomatology.

In addition, the Board notes that it does not appear that, in 
denying the veteran's claims on appeal, the RO considered the 
February 1997 VA examination report described above in light 
of the procedural requirements outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996), Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Furthermore, it does not appear the RO has had the 
opportunity to adjudicate the issue of determination of 
initial evaluation for left (minor) carpal tunnel syndrome 
taking into consideration the ruling in Fenderson v. West, 12 
Vet. App. 119 (1999).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination by a board of two 
examiners who have not previously 
examined the veteran, and who should 
ascertain the nature and severity of the 
veteran's left wrist and forearm 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by either examiner should be 
accomplished.  The examiners should 
review all pertinent records in the 
veteran's claims file, including but not 
limited to the February 1997 VA 
examination report, and a copy of this 
REMAND prior to the examination.  All 
clinical manifestations of the service 
connected disabilities should be noted.  
If the veteran's disabilities of the 
left upper extremity are affected by 
other nonservice-connected disorders, 
the examiners should render an opinion 
as to whether it is possible to separate 
out the functional impairment caused by 
the service connected disabilities of 
the left upper extremity from the 
functional impairment caused by the 
other nonservice-connected disorders.  
And, if possible, the examiners should 
offer an opinion regarding the degree of 
functional impairment caused solely by 
the service-connected disabilities.  In 
addition, the examiners should offer an 
opinion as to whether the veteran's 
disabilities of the left upper extremity 
cause marked interference with all types 
of employment, as defined by 38 C.F.R. 
§ 3.321 (1998).  Finally, the report of 
examination should provide the complete 
rationale on which the opinions are 
based.  

2.  The RO should review the medical 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, 
for immediate corrective action.

3.  The RO should readjudicate the 
issues on appeal, taking into 
consideration the procedures outlined in 
38 C.F.R. § 3.321(b)(1) and Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


